IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               February 16, 2010 Session

          STATE OF TENNESSEE v. ANDREW HUNTER HEFFEL

                   Appeal from the Circuit Court for Maury County
                    No. 17979    Allen W. Wallace, Senior Judge




                 No. M2009-01400-CCA-R9-CD - Filed April 6, 2010


The Defendant, Andrew Hunter Heffel, was charged with one count of driving under the
influence of an intoxicant. Before trial, he moved to suppress certain incriminating
statements he made. The trial court granted his motion to suppress. The State was granted
an interlocutory appeal from the order of the trial court suppressing the Defendant’s
statements. We reverse the order of the trial court and remand for further proceedings.


Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court Reversed;
                                   Remanded

D AVID H. W ELLES, J., delivered the opinion of the Court, in which J OHN E VERETT W ILLIAMS
and R OBERT W. W EDEMEYER, JJ., joined.

Robert E. Cooper, Jr., Attorney General and Reporter; Mark A. Fulks, Assistant Attorney
General; and Mike Bottoms, District Attorney General, for the appellant, State of Tennessee.

John Russell Parkes, Columbia, Tennessee, for the appellee, Andrew Hunter Heffel.


                                        OPINION

                                  Factual Background

       We glean from the record before us that the Defendant was driving a motor vehicle
on a public roadway in Maury County. A law enforcement officer activated the blue lights
on his patrol vehicle and pulled the Defendant over for speeding. After issuing the
Defendant a citation for speeding, the officer, detecting the odor of alcohol, asked the
Defendant how much he had had to drink. In response to this question, the Defendant made
incriminating statements. After certain field sobriety tests were administered, the Defendant
was charged with driving while under the influence of an intoxicant. He subsequently moved
to suppress the statements he made in response to the officer’s question. A hearing was held
on the motion to suppress.

       We have no transcript of the hearing before us, but the record contains a statement of
the evidence reading, in relevant part, as follows:

              This matter was scheduled for trial on June 3, 2009. Just before jury
       selection began, the [D]efendant filed a motion to suppress his oral statements
       in which he argued that his statements during the traffic stop were taken in
       violation of Miranda v. Arizona, [384 U.S 436 (1966)]. The State objected to
       the motion as untimely. The trial court overruled the State’s objection and
       gave the State an hour and a half in which to prepare a response.

               At the hearing that followed, no testimony was presented. The
       videotape of the stop was played for the trial court. The video showed that the
       [D]efendant was asked to get out of his car and walk to the back so [Officer
       Brad Ribley of the Columbia Police Department] could explain the traffic
       citation to him. After asking the [D]efendant his telephone number, Social
       Security number, and place of employment, the officer explained that the
       [D]efendant was being cited for driving 56 miles per hour in a 35 miles per
       hour zone. The officer explained the process for paying the citation and then
       asked the [D]efendant to sign the bottom of the citation. Then the officer
       asked the [D]efendant, “How much have you had to drink, sir,” explaining that
       he detected an odor of alcohol. The [D]efendant responded, “I’ve had . . . I
       took my own bottle of, uh, Jack Daniels . . . . There’s about that much left in
       it. So, I’ve just had that and about four Cokes.” At that point, the [D]efendant
       was asked to take some field sobriety tests, and he agreed to do so.

              ....

              At the conclusion of the hearing, the trial court announced its ruling .
       . . . The trial court found that the [D]efendant was seized when the officer
       activated his blue lights and that no Miranda warnings were given before the
       officer asked the [D]efendant questions . . . . The trial court concluded that,
       because no Miranda warnings were given, those statements had to be
       suppressed.



                                             -2-
       In a written order granting the Defendant’s motion to suppress, the trial court found
that the Defendant was subjected to custodial interrogation in the absence of Miranda
warnings.

                                             Analysis
        The State contends that the trial court erred in granting the Defendant’s motion to
suppress his statements given in the absence of Miranda warnings because the Defendant was
not subjected to custodial interrogation. See Miranda v. Arizona, 384 U.S. 436, 444 (1966).
“[A] trial court’s findings of fact in a suppression hearing will be upheld unless the evidence
preponderates otherwise.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). We review a
trial court’s applications of law to the facts de novo, however. See State v. Walton, 41
S.W.3d 75, 81 (Tenn. 2001). The party prevailing at the suppression hearing is further
“entitled to the strongest legitimate view of the evidence adduced at the suppression hearing
as well as all reasonable and legitimate inferences that may be drawn from such evidence.”
Odom, 928 S.W.2d at 23.

       Police officers are only obligated to administer Miranda warnings prior to “custodial
interrogation.” See Miranda, 384 U.S. at 444. Whether a person is in custody requires an
inquiry into “whether, under the totality of the circumstances, a reasonable person in the
suspect’s position would consider himself or herself deprived of freedom of movement to a
degree associated with a formal arrest.” State v. Anderson, 937 S.W.2d 851, 855 (Tenn.
1996).

       Tennessee courts have recognized three different types of interactions between law
enforcement and the public, namely “(1) a full scale arrest which must be supported by
probable cause; (2) a brief investigatory detention which must be supported by reasonable
suspicion; and (3) brief police-citizen encounters which require no objective justification.”
State v. Daniel, 12 S.W.3d 420, 424 (Tenn. 2000) (citations omitted). The second is known
as a “Terry stop.” See Terry v. Ohio, 392 U.S. 1 (1968). As a threshold matter, it is clear
that Officer Ribley’s stop of the Defendant was at least a Terry stop rather than merely a
casual encounter between police and a citizen, as Officer Ribley activated his blue lights.
See State v. Day, 263 S.W.3d 891, 902 (Tenn. 2008).

        The United States Supreme Court, despite its recognition that “a traffic stop
significantly curtails the ‘freedom of action’ of the driver and the passengers, if any, of the
detained vehicle” and “constitutes a ‘seizure,’” Berkemer v. McCarty, 468 U.S. 420, 436-37
(1984) (citations omitted), has held that “persons temporarily detained pursuant to such
[traffic] stops are not ‘in custody’ for the purposes of Miranda.” Id. at 440. In doing so, the
court noted that “two features of an ordinary traffic stop mitigate the danger that a person
questioned will be induced ‘to speak where he would not otherwise do so freely.’” Id. at 437.

                                              -3-
(quoting Miranda, 384 U.S. at 467). “First, detention of a motorist pursuant to a traffic stop
is presumptively temporary and brief.” Id. “Second, circumstances associated with the
typical traffic stop are not such that the motorist feels completely at the mercy of the police.”
Id. at 438. The court strongly contrasted this type of police-citizen interaction with the often
lengthy, “police dominated” questioning occurring in the type of stationhouse interrogation
at issue in Miranda. Id. at 437-39.

       In its brief, the State cites a number of this Court’s cases in which we have followed
the holding in Berkemer, including State v. Snapp, 696 S.W.2d 370, where we held that a
defendant questioned by police while standing next to the wreck of a car he had been driving
was not subjected to custodial interrogation. The State also cites State v. Roger Odell
Godfrey, No. 03C01-9402-CR-00076, 1995 WL 120464 (Tenn. Crim. App., Knoxville, Mar.
20, 1995), in which we held based on Berkemer that “asking a modest number of questions
and requesting the performance of sobriety tests at a location visible to passing motorists do
not, by themselves, constitute treatment that can fairly be characterized as the functional
equivalent of a formal arrest.” Id. at *3.

       The Defendant argues that he was subjected to the equivalent of a formal arrest in this
case because Officer Ribley moved his patrol car from its original location, because he was
asked to walk to the back of his car, and because questioning continued at that point. We
also note that Officer Ribley’s questioning occurred after about twenty-three minutes had
elapsed on the video included in the record. In our view, these facts establish nothing more
than the type of routine traffic stop discussed in Berkemer and Godfrey. Godfrey, in fact,
noted that a defendant is not subject to the functional equivalent of formal arrest even when
being directed to perform field sobriety tests; the Defendant had not been so directed at the
time he made incriminating statements. Id.

        The Defendant is correct that the question of whether a defendant is in custody is
primarily a factual question. See State v. Childs, 584 S.W.2d 783, 786-87 (Tenn. 1979). In
light of the well-established law discussed above, the evidence in this case preponderates
against the trial court’s finding that the Defendant was in custody for purposes of Miranda.
Because the Defendant was therefore not subjected to custodial interrogation which
necessitated a Miranda warning, the trial court’s grant of his motion to suppress must be
reversed.

                                      Conclusion
       Based on the foregoing authorities and reasoning, we reverse the trial court’s grant
of the Defendant’s motion to suppress. This case is remanded to the trial court for further
proceedings.



                                               -4-
      _________________________________
      DAVID H. WELLES, JUDGE




-5-